DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-7 in the reply filed on 24 June 2022 is acknowledged. 
Claim Objections
Claim 1 calls for “…wherein the distal end of the cannula is configured to be inserted into a body part up to the hub …” This language is informal and should be revised for clarity. Examiner suggests describing the position of the cannula in terms of a depth relative to the hub, or in terms of the cannula extending through both the hub and body part. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 calls for “…when the bottom surface of the hub is flush with the surface of the eye, a tip of each of the one or more retention elements has penetrated a sclera layer of the eye at half depth.” This language is ambiguous because it can be interpreted to describe that the retention elements have penetrated the sclera at half the depth of the retention element, or half the depth of the sclera. The specification describes that the “half depth” refers to the depth of the sclera (¶ [0019], In one example, depth 106 may correspond to half of the depth of eye 110's sclera). Examiner suggest to clarify that the retention elements penetrate to half the depth of the sclera. 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1, the limitation “the retention mechanism configured to create resistance for retaining the cannula” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “retention mechanism” coupled with functional language “configured to create resistance for retaining the cannula” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

In claim 3, the limitation “retention elements” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond; Theodore Todd (US 20160051335 A1) in view of Bertollo; Nicky et al. (US 20210060302 A1). 
Regarding claim 1, Richmond discloses a cannula system with a retention mechanism (¶ [0002], [0008], a microsurgical instrument … for providing illumination of … the vitreous chamber of the eye; ¶ [0055], FIG. 4, the tubular body portion 60 of cannula 50 is inserted into the incision 54 of the patient's eye 56), comprising: 
a cannula comprising a proximal end and a distal end (¶ [0040] The instrument 10 generally includes an elongate length of optical fiber 12; ¶ [0052], the instrument 10 further includes a tubular fitting 48 … configured for expediting rigid coupling of the instrument 10 to a cannula 50 implanted in the sclera 58 of the eye 56 (see FIG. 4)); 
a hub coupled to the cannula (¶ [0053] shoulder or flange 62); 
wherein the distal end of the cannula is configured to be inserted into a body part up to the hub (¶ [0056] The male taper portion 66 of the tubular fitting 48 is configured for insertion into a throughbore 70 of the cannula 50); and 
the retention mechanism configured to create resistance for retaining the cannula inside the body part in response to force exerted on the cannula for pulling the cannula out of the body part (¶ [0055], the exterior of the tubular body portion 60 may be provided with a textured surface area for enhancing frictional engagement with the tissue of the sclera 58); 
wherein: the retention mechanism comprises one or more retention elements coupled to a bottom surface of the hub; and the one or more retention elements are configured to penetrate the body part (¶ [0053], The body portion 60 is implanted vertically through sclera 58 via an incision 54 made in the patient's eye 56). 
Richmond teaches the invention substantially as claimed by Applicant with the exception of a retention element that is parallel to a surface of the body and configured to penetrate the body part by rotating the hub in a first direction. Bertollo discloses a stabilisation system and method for securing medical devices to tissue (¶ [0006], [0029], [0076], stabilisation system 10), comprising: 
a cannula comprising a proximal end and a distal end (¶ [0080], The channel 24 is shaped and dimensioned to receive a catheter C therein); 
a hub coupled to the cannula (¶ [0078] The body 12 comprises a first section 14 and a second section 16; ¶ [0080], channel 24); and 
a retention mechanism configured to create resistance for retaining the cannula inside the body part in response to force exerted on the cannula for pulling the cannula out of the body part (¶ [0080], a closure member 20 … displaceable between an open position as illustrated in FIGS. 1a, 1b, 2a and 2b and a closed position as illustrated in FIGS. 3a and 3b; ¶ [0081], a plurality of the protrusions in the form of twelve microneedles 26 projecting from the first section 14 and twelve microneedles 28 projecting from the second section 16); 
wherein: the retention mechanism comprises one or more retention elements coupled to a bottom surface of the hub (¶ [0081] Both the first section 14 and the second section 16 each comprise at least one protrusion, and preferably a plurality of the protrusions in the form of twelve microneedles 26 projecting from the first section 14 and twelve microneedles 28 projecting from the second section 16); and 
by rotating the hub in a first direction, the one or more retention elements that are parallel to a surface of the body part are configured to penetrate the body part (¶ [0078], it is envisaged that such an arrangement could be a rotational engagement, where the microneedles are arranged in a circumferential array; ¶ [0086] The microneedles 26, 28 are arranged to penetrate at least an upper layer or region of the skin S or other tissue).  
Bertollo robustly anchors a hub to various types of tissue (¶ [0076], The stabilisation system 10 may be used with tissue, bone, or any other suitable biological substrate; ¶ [0086], effectively creating a localised resilient deformation which actively engages the tissue and the microneedles 26, 28 in order to achieve a robust anchorage to the tissue; ¶ [0089], apply shear deformation and thereby robustly secure the stabilisation system 10 in position).  One would be motivated to modify Richmond with Bertollo’s penetrating retention elements since Richmond calls for increasing the friction between the hub and underlying tissues (¶ [0055], tubular body portion 60 may be provided with a textured surface area for enhancing frictional engagement). A skilled artisan would have been able to modify Richmond with Bertollo’s penetrating retention elements by applying Bertollo’s microneedles to the sclera-contacting bottom surface of Richmond’s flange 62. Therefore, it would have been obvious to modify Richmond with Bertollo’s penetrating retention elements in order to more securely anchor Richmond’s hub to the sclera. 

Regarding claims 5 and 6, Richmond does not explicitly disclose equidistant retention elements, or retention elements configured to be removed from the body part by rotating the hub. Bertollo discloses a cannula system wherein the one or more retention elements comprise three identical and equidistant retention elements (¶ [0081], the microneedles 26 of the first section 14 are arranged in two adjacent parallel rows of six microneedles 26, while those of the second section are arranged in two parallel but spaced apart rows of six microneedles 28);  
wherein by rotating the hub in a second direction, the one or more retention elements are configured to be removed from the body part (¶ [0078], it is envisaged that such an arrangement could be a rotational engagement, where the microneedles are arranged in a circumferential array … the first and second sections 14, 16 are reversibly displaceable relative to one another). 
This rejection modifies the In the microneedles 26, 28 of Figs. 6a, 6b according to the circumferential embodiment of ¶ [0078]. In Figs. 6a, 6b, the microneedles 26, 28 are arranged equidistant from each other in linear arrays. Arranging the microneedles 26, 28 in a circular shape will preserve their equidistant position, and permit them to be actuated by rotation. 
Bertollo provides a secure anchoring structure for a catheter hub. Regarding the  rationale and motivation to modify Richmond with Bertollo’s microneedle retention elements, see the discussion of claim 1 above. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond and Bertollo, further in view of Zuck; Michael G. (US 6050988 A).
Regarding claims 2-4, Richmond and Bertollo lack a curved needle. Zuck discloses a device suitable for increasing transdermal agent flux (col. 2, lines 50-60; col. 4, lines 40-45; device 2), comprising:
a hub (col. 5, lines 20-30, support member 15); 
a retention mechanism comprising one or more retention elements coupled to a bottom surface of the hub (col. 5, lines 20-30, microprotrusions 4); 
wherein by rotating the hub in a first direction, the one or more retention elements that are parallel to a surface of the body part are configured to penetrate the body part (col. 7, lines 25-40, sheet member 6 and elements attached thereto can be turned clockwise … to facilitate better penetration against the viscoelastic nature of the body surface. This configuration also aids in anchoring the device to the body surface); 
wherein the one or more retention elements are curved, wherein each of the one or more retention elements comprises a curved needle (col. 7, lines 25-30, sheet member 6 in FIG. 8 has curved, sweeping microprotrusions 4. The microprotrusions 4 sweep to the left along the length of the sheet member 6);
wherein each of the one or more retention elements has a curvature that is concentric with the curvature of the hub (col. 7, lines 25-40, when sheet member 6 is formed into a curved configuration, such as for example those of either FIGS. 1 or 3). 
Zuck demonstrates how to construct microneedles in a concentric array, which are configured to anchor tissue (col. 7, lines 25-40, This configuration also aids in anchoring the device to the body surface). One would be motivated to modify Richmond and Bertollo with Zuck’s curved needles since Bertollo calls for arranging the needles concentrically (¶ [0078], rotational engagement, where the microneedles are arranged in a circumferential array). Therefore, it would have been obvious to modify Richmond and Bertollo with Zuck’s curved needle in order to construct microneedles according to a known technique. 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond and Bertollo, further in view of Alhourani; Rakan Elias Jamil (US 20180311073 A1).
Regarding claim 7, Richmond discloses that the body part comprises an eye (¶ [0053], a shoulder or flange 62 … body portion 60 is implanted vertically through sclera 58); and 
the bottom surface of the hub is flush with the surface of the eye (¶ [0053], flange 62 operates as a stop to limit the depth of the insertion of the cannula 50).
Richmond and Bertollo are silent whether a tip of the one or more retention elements penetrates a sclera layer of the eye at half depth. Alhourani discloses a device that is used in squint surgeries (¶ [0005], [0008], [0036], [0036] Rakan's adjustable squint device), comprising:
a retention mechanism (¶ [0045], Rakan's sclera screws have many designs; with one screw thread as shown in FIG. 19 or with two screw threads as shown in FIG. 22/FIG. 23/FIG. 24/FIG. 27 or even with more than two screw threads); 
configured to anchor to an eye (¶ [0005], Rakan's sclera screws can be used to fixate any device implanted on the sclera); 
wherein, when a bottom surface of the device is flush with the surface of the eye, a tip of each a retention element has penetrated a sclera layer of the eye at half depth (¶ [0045] Rakan's sclera screws are screws that are lodged in the sclera without penetrating through the full thickness, sclera screws can be used instead of suturing in order to fixate any device implanted on the sclera).  
Alhourani selects an appropriate dimension for a scleral anchor, and prevents a sharpened tip of the retention mechanism from entering the vitreous cavity of the eye. A skilled artisan would have been able to modify Richmond and Bertollo with Alhourani’s preconfigured penetration depth by adjusting the length of the barbs to extend approximately halfway through the thickness of the sclera. Therefore, it would have been obvious to modify Richmond and Bertollo with Alhourani’s preconfigured penetration depth in order to avoid penetrating the vitreous chamber of the eye. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lue; Jaw-Chyng Lormen et al.	US 20160067083 A1
Birk; Janel et al.	US 20060235445 A1
Franklin; Ethan et al.	US 20100217198 A1
Yuzhakov; Vadim V.	US 20070161964 A1
Jung; Hyung II et al.	US 20130116523 A1
Sun; Mingui et al.	US 20170135639 A1
Goldsmith; David S.	US 20170197028 A1
Bertollo; Nicky et al.	US 20190314012 A1
Harders; James A. et al.	US 20110196394 A1
Kaplan, Aaron V.  et al.	US 20020058925 A1
Poore; John W. et al.	US 20140277056 A1
Doty; James R.	US 4936306 A
de Juan, Jr.; Eugene et al.	US 6551291 B1
Farrar; Alfred O. et al.	US 4281659 A
Hill; J. Donald et al.	US 4164943 A 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781